Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of the crime of assault in the third degree (operating an automobile in a culpably negligent manner in violation of the Penal Law, § 244, subd. 2), reversed on the law and the facts, the information dismissed and the defendant discharged. The guilt of the defendant was not established beyond a reasonable doubt. (People v. Walker, 296 N. Y. 740; People v. Bearden, 290 N. Y. 478; People v. Gray, 272 App. Div. 781.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.